Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 1 of 6 PageID #: 1026



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––––––––––––x
 NAPOLI LAW PLLC

                           Plaintiff                             Civil No. 19-1558-DRH-ARL
                     v.

 KEYES LAW FIRM, LLC, MARY KEYES
 and NAPOLI BERN RIPKA SHKOLNIK, LLP

       Defendants
 –––––––––––––––––––––––––––––––––––––––––––x

                 DEFENDANTS KEYES LAW FIRM, LLC'S AND MARY KEYES'
                       NOTICE OF SUPPLEMENTAL AUTHORITY

           On December 19, 2019, after a nine-day jury trial, a jury in the United States District

 Court for the District of Maryland returned a verdict that extinguishes the sole cause of action in

 the instant complaint filed by plaintiff Napoli Law PLLC ("Plaintiff Napoli") against defendants

 Keyes Law Firm, LLC ("KLF") and Mary Keyes.1 The verdict further demonstrates KLF's and

 Ms. Keyes' entitlement to sanctions against Plaintiff Napoli and its counsel, Marie Napoli, for

 unnecessarily multiplying these proceedings; or alternatively, further supports KLF's and Ms.

 Keyes' request to transfer this case to the District of Maryland so that the federal judge who

 presided over the parties' recent jury trial (and two years' worth of preceding litigation) can

 address the matter of sanctions.

           In the instant case, Plaintiff Napoli asserts a purported "abuse of process" claim against

 KLF and Ms. Keyes for commencing the underlying action in the United States District Court for

 the District of Maryland. See Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al.,

 Case No. 17-cv-2972-RDB (D.Md.) (the "Maryland Federal Action"). In the Maryland Federal

 1
   Plaintiff Napoli also asserts in this case a claim against defendant Napoli Bern Ripka Shkolnik,
 LLP ("Defendant Napoli"). As is explained below, Defendant Napoli was fraudulently joined
 the sole purpose of defeating diversity jurisdiction.

 17249/1/03235894.DOCXv2
Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 2 of 6 PageID #: 1027



 Action, KLF asserted claims against Plaintiff Napoli, Defendant Napoli, and other defendants

 for, inter alia, breach of contract and an accounting arising out of the breach of agreements to

 associate as counsel on 2,174 of KLF's clients' asbestos claims. In December 2019, after two

 years of protracted litigation that Plaintiff Napoli and its related entities forced KLF to file

 because they would not fully account for and pay KLF the amounts due to KLF, the Maryland

 Federal Action was tried before a jury. The trial commenced on December 9, 2019. The jury

 returned a verdict in favor of KLF and against Plaintiff Napoli, Defendant Napoli, Paul Napoli

 (who represents Defendant Napoli in this case), and certain other Napoli-related parties in the

 principal amount of $1,502,882. See Maryland Federal Action, ECF 428, attached as Exhibit A

 (the "Final Judgment") and ECF 445, attached as Exhibit B (the "Verdict Form").2 The jury also

 specifically found that Plaintiff Napoli is an "alter ego" entity that shares liability with Defendant

 Napoli and Paul Napoli. See Verdict Form at § II.B.3




 2
   See, e.g., Glob. Network Commc'ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006)
 ("A court may take judicial notice of a document filed in another court not for the truth of the
 matters asserted in the other litigation, but rather to establish the fact of such litigation and
 related filings.")
 3
   In this case, Plaintiff Napoli sued Defendant Napoli to obtain a declaratory judgment that
 Defendant Napoli must indemnify Plaintiff Napoli for legal fees, costs, and any judgment arising
 out of the Maryland Federal Action. As explained in KLF's and Ms. Keyes' prior filings in this
 case, Defendant Napoli was fraudulently joined for the sole purpose of defeating diversity
 jurisdiction. See, e.g., ECF 1 (notice of removal) & 27-2 (memorandum in support of motion to
 dismiss and for sanctions). That Defendant Napoli was fraudulently joined is reflected by
 counsel of record in this case: Defendant Napoli is represented Paul Napoli, who is married to
 counsel for Plaintiff Napoli, Marie Napoli. The Napolis practice law in the same firm. Thus,
 two married lawyers from the same firm purport to represent direct adversaries in litigation. The
 jury verdict in the Maryland Federal Action reveals the true relationship among the parties:
 Plaintiff Napoli and Defendant Napoli are alter egos of Paul Napoli. For these and the other
 reasons set forth in KLF's papers, Plaintiff Napoli and Defendant Napoli are obviously not real
 adversaries; instead, the latter was fraudulently joined to avoid this Court's jurisdiction.

                                                    2
 17249/1/03235894.DOCXv2
Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 3 of 6 PageID #: 1028



           In short, even though Plaintiff Napoli never stated a viable "abuse of process" claim, KLF

 prevailed in the Maryland Federal Action before a jury on the very claims that Plaintiff Napoli

 asserts in this action constitute an abuse of process.

           The fact that the underlying claims have terminated in KLF's favor is but a small part of

 the alarming history before this Court. As KLF has previously made clear:

                    Before Plaintiff Napoli commenced this action, the Honorable Richard D.
                     Bennett, the United States District Judge presiding over the Maryland Federal
                     Action, held on three separate occasions that KLF's claims against Plaintiff
                     Napoli (and certain other defendants) were well-plead and should proceed. See
                     ECF 27-2 (memorandum in support of motion to dismiss and for sanctions) at 2 &
                     7 (describing Judge Bennett's prior rulings).

                    During the pendency of this action, Judge Bennett held that KLF's claims against
                     Plaintiff Napoli (and certain other defendants) were supported by sufficient
                     evidence and should proceed to trial. See ECF 32 (response to Plaintiff Napoli's
                     notice of supplemental authority) at 1-2 (describing Judge Bennett's denial of
                     Plaintiff Napoli's motion for summary judgment).

                    On December 19, 2019, after an nine-day trial, the jury in the Maryland Federal
                     Action returned a verdict in favor of KLF and against Plaintiff Napoli, Defendant
                     Napoli, and certain other defendants in the principal amount of $1,502,882. See
                     Final Judgment; Verdict Form.

           Against this backdrop, the assertions made by Plaintiff Napoli in its complaint—that

 KLF's claims are "frivolous" and that the Maryland Federal Action constitutes an "abuse of

 process," ECF 1-2 (complaint) at ¶¶ 1, 18—should be called out for what they are: ludicrous.

           In addition, the history leading up to this filing is replete with litigation misconduct by

 the Napoli parties. For example:

                    In January 2019, a different Napoli-controlled entity—Napoli, Kaiser, Bern &
                     Associates, LLP (the "Napoli Kaiser") filed a complaint against KLF and Ms.
                     Keyes that is substantively identical to the complaint in this action. Napoli Kaiser
                     voluntarily withdrew that complaint after receiving a letter from KLF's counsel
                     reserving "all rights to seek sanctions" in connection with the complaint, "which
                     by any measure is meritless and was not brought in good faith." ECF 27-2
                     (memorandum in support of motion to dismiss and for sanctions) at 4 (describing
                     earlier action and attaching letter from KLF's counsel).


                                                      3
 17249/1/03235894.DOCXv2
Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 4 of 6 PageID #: 1029




                    Defendant Napoli also filed a meritless counterclaim in the Maryland Federal
                     Action against KLF and Ms. Keyes, but quickly withdrew it after KLF's counsel
                     served a motion for sanctions under Fed. R. Civ. P. 11. Id. at 5.

                    After extensive written submissions, multiple conferences with the Court, and a
                     show cause hearing, Judge Bennett concluded that Plaintiff Napoli, Defendant
                     Napoli, and certain other defendants "did not comply with this Court's [discovery]
                     Orders" and sanctioned these defendants $316,873.12 in attorneys' fees and costs.
                     See Maryland Federal Action at ECF 234 (Judgment Awarding Fees and
                     Expenses).

           The complaint filed by Plaintiff Napoli in this case cannot be viewed in isolation. Not

 only was it meritless when filed (by virtue of prior court rulings), but it represents yet another

 example of litigation misconduct. Plaintiff Napoli and Defendant Napoli, moreover, are law

 firms. They and their hopelessly conflicted husband-and-wife legal team are charged with

 knowing and obeying the ethical and procedural rules that guide the practice of law. Yet they

 have thumbed their noses at those rules, again and again, as set forth above. It is precisely for

 cases like this that the Court is empowered to issue sanctions under 28 U.S.C. § 1927 and the

 Court's inherent powers. This is a case that never should have been brought. It obviously

 "multiplies the proceedings . . . unreasonably and vexatiously." 28 U.S.C. § 1927. And it is the

 latest step in a long line of sanctionable misconduct.

           For the above reasons, this Court should grant KLF's and Ms. Keyes' motion, dismiss the

 complaint, and sanction Plaintiff Napoli and its counsel. Alternatively, this Court should transfer

 this case to the District of Maryland so that Judge Bennett can address the matter of sanctions.



 Dated: December 30, 2019
                                                          ___/s/ Ezra S. Gollogly _____________
                                                          Andrew Jay Graham (Reg. No. 1815588)
                                                          David J. Shuster (admitted pro hac vice)
                                                          Jean E. Lewis (admitted pro hac vice)
                                                          Ezra S. Gollogly (admitted pro hac vice)


                                                      4
 17249/1/03235894.DOCXv2
Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 5 of 6 PageID #: 1030



                                           Kramon & Graham, P.A.
                                           One South Street, Suite 2600
                                           Baltimore, Maryland 21202
                                           (410) 752-6030 Telephone
                                           (410) 539-1269 Facsimile
                                           agraham@kg-law.com
                                           dshuster@kg-law.com
                                           jlewis@kg-law.com
                                           egollogly@kg-law.com

                                           Cheryl F. Mintz (CFM-5098)
                                           Rosenthal & Mintz LLP
                                           330 Vanderbilt Motor Parkway, Suite 300
                                           Hauppauge, New York 11788
                                           (631) 306-4453 Telephone
                                           (631) 622-7701 Facsimile
                                           cmintz@rosemintzllp.com

                                           Counsel for Defendants Keyes Law Firm,
                                           LLC and Mary Keyes




                                       5
 17249/1/03235894.DOCXv2
Case 2:19-cv-01558-DRH-ARL Document 33 Filed 12/30/19 Page 6 of 6 PageID #: 1031



                                     CERTIFICATE OF SERVICE

           I hereby certify that on this 30th day of December, 2019, a copy of the foregoing

 document was served electronically on all counsel of record via the Court's electronic filing

 system and via first class mail, postage prepaid, to:

                     Marie Napoli
                     Napoli Shkolnik PLLC
                     400 Broadhollow Road
                     Melville, New York 11747

                     Counsel for Plaintiff Napoli Law PLLC

                     Paul J. Napoli
                     Napoli Shkolnik PLLC
                     360 Lexington Avenue, 11th Fl.
                     New York, NY 10017

                     Counsel for Defendant Napoli Bern
                     Ripka Shkolnik, LLP


                                                          ___/s/ Ezra S. Gollogly___________
                                                          Ezra S. Gollogly




                                                      6
 17249/1/03235894.DOCXv2
